COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-08-055-CV



KIMBERLY VERHOEV
 
APPELLANT



V.



PROGRESSIVE COUNTY MUTUAL
	APPELLEE

INSURANCE COMPANY
 
 

----------

FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the parties’ “Agreed Motion For Dismissal Of Appeal.”  It is the court’s opinion that the motion should be granted; therefore, we withdraw our prior opinion and judgment of July 30, 2009 and dismiss the appeal.  
See
 
Tex. R. App. P.
 42.1(a)(2), 43.2(f).  Appellant and appellee’s motions for rehearing are denied as moot.

Costs of the appeal shall be paid by the party incurring the same
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.

PER CURIAM

PANEL:  GARDNER and WALKER, JJ.



DELIVERED: December 3, 2009

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.